J-S04030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    KHIRI KASHIER SPAIN

                             Appellant                 No. 1309 MDA 2020


        Appeal from the Judgment of Sentence entered August 26, 2020
                 In the Court of Common Pleas of Berks County
               Criminal Division at No: CP-06-CR-0003029-2019


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                             FILED APRIL 7, 2021

        Appellant, Khiri Kashier Spain (“Spain” or “Appellant”), appeals from the

judgment of sentence entered in the Court of Common Pleas of Berks County

on August 26, 2020, following Appellant’s convictions of persons not to

possess firearms, receiving stolen property, and firearms not to be carried

without a license.1 Appellant contends that the evidence was not sufficient to

support his convictions, that the verdicts were against the weight of the

evidence, and that he is entitled to a new trial based on a Batson2 violation.

Upon review, we affirm.


____________________________________________


1 18 Pa.C.S.A. §§ 6105(a)(1), 3925(a) and 6106(a)(1), respectively. We note
that Appellant was also convicted of resisting arrest, 18 Pa.C.S.A. § 5104, but
has not raised a challenge to that conviction.

2   Batson v. Kentucky, 476 U.S. 79 (1986).
J-S04030-21


       The trial court summarized the relevant facts as follows:

             On November 1, 2018, deputies from the Berks County
       Sheriff’s Office were on duty when they observed Spain walking in
       the 800 block of Penn Street, Reading, Berks County,
       Pennsylvania. They made contact with Spain and asked for his
       name. He provided them with the name of Tyler. Spain handed
       over his backpack and gave the deputies permission to open it to
       retrieve his identification. During the encounter, one of the
       deputies attempted to handcuff Spain but Spain swung his arms
       to break away from the deputy and fled.[3] The deputies deployed
       their taser with no effect. Spain continued to run but, after a
       struggle, was caught and taken into custody. During the struggle,
       Spain was observed reaching down towards his legs and
       waistband. Spain was wearing athletic pants. One of the deputies
       drew his firearm and commanded Spain to show his hands due to
       his fear that Spain may be reaching for a weapon. Spain’s right
       shoe came off during the altercation revealing that he had socks
       on. Spain continued to run until a bystander intervened and
       assisted in his apprehension.

             After Spain was taken into custody, Spain was observed
       leaning over as if he was tired and trying to shield his body from
       the deputies. A brief pat-down of Spain’s waist was performed
       and he was placed in the rear passenger seat of the deputies’ SUV.
       Spain’s legs and underwear were not checked. Nothing was
       discovered on Spain during the pat-down. Spain’s hands were
       handcuffed behind his back while in the SUV. Two of the deputies
       retraced the route they followed while chasing Spain. Spain’s
       backpack was never located.

              The deputies transported Spain in the SUV and dropped him
       off at central processing to be booked before travelling in the same
       SUV to a separate location to execute a warrant. As they arrived
       at this location, the deputy operating the SUV slammed on the
       SUV’s brakes to allow the deputies to exit the SUV and make
       contact with another individual. When they re-entered the SUV,
       the deputies observed a pink handgun sticking out from
____________________________________________


3Spain, who testified at trial, claimed he lied about his name and ran because
he knew there was a warrant for him and he did not want to go to jail,
especially in light of the fact his girlfriend would soon be giving birth to their
son. Notes of Testimony (“N.T.”), Trial, 7/8/20, at 338, 347-49.

                                           -2-
J-S04030-21


       underneath the seat Spain was seated in. Between a half-hour to
       an hour and a half elapsed between the time Spain was placed in
       the SUV and the discovery of the pink handgun. Nobody else was
       transported in the SUV during that time.

              After the firearm was recovered, law enforcement learned
       that it was owned by Gerald and Amanda Shaeffer and had been
       reported stolen. The serial number on the firearm was partially
       obliterated. Also, law enforcement discovered that Spain did not
       have a license to carry a firearm.

             A DNA sample was obtained from Spain and the firearm was
       swabbed twice for DNA. The DNA swabs both showed that Spain’s
       DNA was present on the firearm. On the first DNA swab, Spain
       was one of three DNA contributors. Spain contributed more DNA
       than the other two individuals.      Spain was the only DNA
       contributor on the second swab of the firearm.

Trial Court Opinion, 11/10/20, at 2-4 (references to notes of testimony

omitted).

       At the conclusion of trial, the jury returned guilty verdicts indicated

above.4 On August 26, 2020, the trial court sentenced Spain to a cumulative

sentence of six to 12 years in prison to be served concurrently with a sentence

imposed in a separate action. The trial court denied Spain’s post-sentence

motions on September 9, 2020. This timely appeal followed. Both Spain and

the trial court complied with Pa.R.A.P. 1925.

       Spain presents three issues for our consideration.

       [1.] Whether the Commonwealth presented evidence that was
       legally insufficient to support an inference that Appellant ever
       possessed or received a stolen firearm, where the only inculpatory
       circumstance was his DNA’s [sic] being found on a handgun—
____________________________________________


4In addition, the jury found Spain not guilty of aggravated assault and simple
assault. 18 Pa.C.S.A. §§ 2702(a)(3) and 2701(a)(1), respectively.

                                           -3-
J-S04030-21


       along with the DNA of at least two other people—which did not
       rule out the equally likely possibility, consistent with Appellant’s
       innocence, that this was owing merely to an accidental DNA-
       transfer or –drop that occurred at some point during his time in
       custody in the passenger-seat directly under which the gun was
       eventually found; and where no evidence at all was present to
       show that Appellant had guilty knowledge of the gun’s [sic] being
       stolen over four weeks earlier?

       [2.] Whether Appellant’s convictions were against the weight of
       the evidence, where, inter alia, none of the officers involved in his
       pursuit and arrest ever saw, heard, felt or otherwise perceived the
       presence of a gun on Appellant at any time; and it would have
       been practically impossible for Appellant to manage to secrete a
       gun beneath a the seat of a police-car, while handcuffed and
       tightly secured, without attracting the notice of the guarding
       officer seated right next to him?

       [3.] Whether the Commonwealth committed an unconstitutional
       Batson violation by peremptorily striking the only black member
       from a panel of at least forty-eight potential jurors, and failing to
       offer a valid, non-pretextual, racially neutral explanation therefor,
       as it did not apply the same supposedly disqualifying criteria to
       similarly situated white jurors?

Appellant’s Brief at 13-14.

       In his first issue, Spain challenges the sufficiency of evidence supporting

his convictions. Specifically, he contends the Commonwealth failed to present

sufficient evidence to establish that he ever possessed a firearm and,

therefore, all his convictions fall. Appellant’s Brief at 24.5

____________________________________________


5 Although Spain contends all his convictions must fail because evidence did
not establish he possessed a firearm, he does not offer any argument with
respect to the elements of either persons not to possess or firearms not to be
carried without a license. Regarding persons not to possess, pursuant to 18
Pa.C.S.A. § 6105(a)(1), a person who has been convicted of offenses
enumerated in Section 6105(b) is not permitted to possess or obtain a license



                                           -4-
J-S04030-21


       In Commonwealth v. Newton, 994 A.2d 1127 (Pa. Super. 2010), this

Court reiterated:

       Our standard of review in a sufficiency of the evidence challenge
       is to determine if the Commonwealth established beyond a
       reasonable doubt each of the elements of the offense, considering
       all the evidence admitted at trial, and drawing all reasonable
       inferences therefrom in favor of the Commonwealth as the
       verdict-winner. The trier of fact bears the responsibility of
       assessing the credibility of the witnesses and weighing the
       evidence presented. In doing so, the trier of fact is free to believe
       all, part, or none of the evidence.

Id. at 1131 (quoting Commonwealth v. Pruitt, 951 A.2d. 307, 318 (Pa.

2008) (citations omitted), cert. denied, 556 U.S. 1131 (2009)).

       With respect to receiving stolen property, in Commonwealth v.

Galvin, 985 A.2d 783 (Pa. 2009), our Supreme Court explained:

       Receiving stolen property is established by proving that the
       accused “intentionally receives, retains, or disposes of movable
       property of another knowing that it has been stolen, or believing
       that it has probably been stolen, unless the property is received,
       retained, or disposed of with intent to restore it to the owner.”




____________________________________________


to possess a firearm in the Commonwealth.                   At Appellant’s trial,
uncontroverted evidence established that Appellant was convicted in 2015 of
robbery and escape. N.T., Trial, 7/8/20, at 416. Both robbery (18 Pa.C.S.A.
§ 3701) and escape (18 Pa.C.S.A. § 5121) are among the offenses
enumerated in Section 6105(b). With respect to firearms not to be carried
without a license, uncontroverted trial testimony confirmed Spain did not have
a license to carry a firearm, id. at 115, establishing a violation of 18 Pa.C.S.A.
§ 6106(a).



                                           -5-
J-S04030-21


Id. at 792 (quoting 18 Pa.C.S.A. § 3925(a)). “Illegal possession of a firearm

may be established by constructive possession.”           Commonwealth v.

McClellan, 178 A.3d 874, 878 (Pa. Super. 2018) (citation omitted).

      Concerning constructive possession, this Court has held:

      When contraband is not found on the defendant’s person, the
      Commonwealth must establish “constructive possession,” that is,
      the power to control the contraband and the intent to exercise
      that control. The fact that another person may also have control
      and access does not eliminate the defendant’s constructive
      possession . . .. As with any other element of a crime, constructive
      possession may be proven by circumstantial evidence. The
      requisite knowledge and intent may be inferred from the totality
      of the circumstances.

McClellan, 178 A.3d at 878 (quoting Commonwealth v. Haskins, 677 A.2d

328, 330 (Pa. Super. 1996), appeal denied, 692 A.2d 563 (Pa. 1997) (citations

omitted)). “Constructive possession is an inference arising from a set of facts

that possession of the contraband was more likely than not.” McClellan, 178

A.3d at 878 (citation omitted).

      In the context of the case before us, the Commonwealth had the burden

of establishing that Spain constructively possessed the handgun and “knew

the firearm in question was stolen, or believed that it had probably been

stolen. A person ‘knows’ the goods are stolen if he is ‘aware’ of that fact.”

Commonwealth v. Robinson, 128 A.3d 261, 265 (Pa. Super. 2015) (en

banc) (citing 18 Pa.C.S.A. § 302(b)(2)(i)).

      Spain suggests that the presence of his DNA on the handgun does not

support an inference of possession and that circumstances must corroborate


                                     -6-
J-S04030-21


constructive possession. Appellant’s Brief at 36. “Constructive possession is

an inference arising from a set of facts”—not just one equivocal fact—“that

possession of the contraband was more likely than not.”          Id. (quoting

McClellan, 178 A.3d at 878).

       The trial court concluded the evidence established Spain’s constructive

possession of the firearm, noting:

       Spain was wearing socks and athletic pants when he was
       encountered by the deputies. During Spain’s struggle with the
       deputies, Spain was observed reaching down towards his legs and
       waistband which raised concern that Spain was reaching for a
       weapon. After Spain was taken into custody, he was observed
       attempting to shield his body from the deputies. The jury could
       have inferred that Spain’s actions were consistent with his
       possession of a firearm. The pat-down of Spain was brief and did
       not include a check of his legs or underwear where a weapon could
       have been hidden. He was also wearing socks which could have
       concealed a firearm. After Spain was placed into the deputies’
       SUV and transported to central processing, the deputies
       discovered a firearm beneath the seat where Spain had been
       sitting. Nobody else was transported other than Spain. Lastly,
       Spain’s DNA was present on the firearm. Therefore, when viewing
       the evidence in the light most favorable to the Commonwealth as
       the verdict winner, the jury could have determined that Spain was
       in constructive possession of the firearm when they rendered a
       guilty verdict on persons not to possess[,] receiving stolen
       property and firearms not to be carried with a license.

Trial Court Opinion, 11/10/20, at 6-7.6 Based on our review of the evidence,

we agree with the trial court’s conclusion regarding constructive possession.

____________________________________________


6 Spain consistently ignores the fact the evidence is to be viewed in the light
favorable to the Commonwealth as verdict winner. For instance, focusing on
the presence of Spain’s DNA on the handgun—and ignoring it was the sole
DNA on one of the two swabs—Spain posits an “equally reasonable” inference



                                           -7-
J-S04030-21


       Spain also contests an inference of “guilty knowledge,” especially with

respect to evidence that the gun was “recently stolen.” Appellant’s Brief at

38-40. Our Courts have discussed an accused’s knowledge that property is

stolen in the context of “guilty knowledge.”     For instance, in Newton, we

explained:

       Guilty knowledge (like all culpable mental states) may be proved
       by circumstantial evidence. Often, intent cannot be proven
       directly but must be inferred from examination of the facts and
       circumstances of the case. When examining the totality of the
       circumstances to determine if there is sufficient evidence from
       which a jury could infer the requisite mens rea, we must, as with
       any sufficiency analysis, examine all record evidence and all
       reasonable inferences therefrom. In conducting our assessment,
       we stress again that we must view the evidence in the light most
       favorable to the Commonwealth as the verdict winner. The trier
       of fact, while passing upon the credibility of witnesses and the
       weight of the proof, is free to believe all, part, or none of the
       evidence.

Newton, 994 A.2d at 1132 (citations and internal quotation marks omitted).

       Further:

       Circumstantial evidence of guilty knowledge may include, inter
       alia, the place or manner of possession, alterations to the property
       indicative of theft, the defendant’s conduct or statements at the
       time of arrest (including attempts to flee apprehension), a false
       explanation for the possession, the location of the theft in
       comparison to where the defendant gained possession, the value
       of the property compared to the price paid for it, or any other
       evidence connecting the defendant to the crime.


____________________________________________


is that “some errant bit of DNA that Appellant was shedding made it on to the
gun directly beneath him.” Appellant’s Brief at 35. “[T]he Commonwealth’s
experts did not rule out the substantial possibility that some pedal skin-cell,
some strand of hair, some serous droplet, fell on to an object placed in such
intimate proximity to his person under such cramped conditions.” Id.

                                           -8-
J-S04030-21


Robinson, 128 A.3d at 268 (citation omitted). “Proof that the goods were

recently stolen, however, may provide the jury with sufficient circumstantial

evidence to support an inference of guilty knowledge, since the ‘circumstances

of possession as presented by the Commonwealth’ (the recency of the theft)

suggest ‘an explanation for the possession’ (that the accused was the thief).”

Id. at 267 (citation omitted).

      “‘Recent’ is a relative term.   Whether possession is recent, and how

recent it is, are normally questions of fact for the trier of fact.”

Commonwealth v. Williams, 362 A.2d 244, 249 (Pa. 1976) (citations

omitted). In Robinson, this Court noted that we have upheld convictions

when the Commonwealth establishes the recency of the theft.       Robinson,

128 A.3d at 268 (citing Commonwealth v. Hogan, 468 A.2d 493, 498 (Pa.

Super. 1983) (en banc) (“We cannot say that as a matter of law a period of

four weeks was so great as to render impermissible the inference of guilty

knowledge[.]”)).

      The evidence and reasonable inferences therefrom, viewed in a light

most favorable to the Commonwealth as verdict winner, establish that the

deputies saw Spain walking down the street and recognized him as having an

outstanding warrant. The deputies stopped Spain, who gave a false name and

fled from those deputies. Following Spain’s capture, the deputies conducted

a limited pat-down but observed suspicious movements on Spain’s part. Spain

was placed in the deputies’ SUV and was transported to Central Processing.


                                      -9-
J-S04030-21


Shortly thereafter, the deputies attempted to execute a warrant on another

individual. When they spotted the individual, the deputy driving the SUV made

a hard stop. When the deputies returned to the vehicle, they observed a pink

handgun protruding from under the seat where Spain sat while being

transported. The gun had been reported as stolen one month earlier. Part of

the serial number on the handgun was obliterated. Two DNA swabs revealed

Spain’s DNA was present on the gun. One swab reflected he was the main

contributor from among three contributors. He was the sole contributor of

DNA on the second swab.         Considering all the evidence and reasonable

inferences therefrom, viewed in the light most favorable to the Commonwealth

as verdict winner, we find the evidence—both direct and circumstantial—was

sufficient to establish all elements of receiving stolen property beyond a

reasonable doubt. Spain’s first issue fails.

      In his second issue, Spain challenges the weight of the evidence. Our

Supreme Court has instructed:

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. Commonwealth v. Widmer, 560 Pa. 308, 319, 744
      A.2d 745, 751–52 (2000); Commonwealth v. Brown, 538 Pa.
      410, 435, 648 A.2d 1177, 1189 (1994). A new trial should not be
      granted because of a mere conflict in the testimony or because
      the judge on the same facts would have arrived at a different
      conclusion. Widmer, 560 Pa. at 319–20, 744 A.2d at 752.
      Rather, “the role of the trial judge is to determine that
      ‘notwithstanding all the facts, certain facts are so clearly of greater
      weight that to ignore them or to give them equal weight with all
      the facts is to deny justice.’” Id. at 320, 744 A.2d at 752 (citation
      omitted).


                                      - 10 -
J-S04030-21


Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013). “A motion for

new trial on the grounds that the verdict is contrary to the weight of the

evidence, concedes that there is sufficient evidence to sustain the verdict.”

Widmer, 744 A.2d at 751. “[A]n appellate court’s role is not to consider the

underlying question of whether the verdict is against the weight of the

evidence.   Rather, appellate review is limited to whether the trial court

palpably abused its discretion in ruling on the weight claim.” Commonwealth

v. Champney, 832 A.2d 403, 408 (Pa. 2003) (citation omitted).

      Here, the trial court looked to the evidence and concluded:

      [T]he verdict was not contrary to the evidence as the jury was
      presented with a case upon which to convict Spain. The jury
      evaluated the evidence, determined the credibility of the
      witnesses and, when assessing the weight of the evidence,
      believed the evidence presented by the prosecution and rendered
      a guilty verdict. Therefore, the verdicts were consistent with the
      evidence presented and did not shock anyone’s sense of justice.

Trial Court Opinion, 11/10/20, at 8.

      Based on our review, we cannot say the trial court “palpably abused its

discretion in ruling on the weight claim.” Therefore, we shall not disturb its

findings. Spain’s second issue fails.

      In his third issue, Spain argues that the Commonwealth engaged in

purposeful discrimination by removing the only person of color from the jury

panel, in violation of Batson v. Kentucky, 476 U.S. 79 (1986). “A Batson

claim presents mixed questions of law and fact. Therefore, our standard of

review is whether the trial court’s legal conclusions are correct and whether


                                       - 11 -
J-S04030-21


its factual findings are clearly erroneous.” Commonwealth v. Edwards, 177

A.3d 963, 970 (Pa. Super. 2018) (citation and internal quotation omitted). As

this Court explained in Edwards:

      When a defendant makes a Batson challenge during jury
      selection:

         First, the defendant must make a prima facie showing that
         the circumstances give rise to an inference that the
         prosecutor struck one or more prospective jurors on account
         of race; second, if the prima facie showing is made, the
         burden shifts to the prosecutor to articulate a race-neutral
         explanation for striking the juror(s) at issue; and third, the
         trial court must then make the ultimate determination of
         whether the defense has carried its burden of proving
         purposeful discrimination.

Id. at 971 (quoting Commonwealth v. Watkins, 108 A.3d 692, 708 (Pa.

2014) (citation omitted)).

      Here, Spain, who is black, contends race was the basis for the

prosecutor’s use of a peremptory strike on the only venireperson who self-

identified on the jury questionnaire as black or African-American (“juror

number 27”). We first consider whether Spain made a prima facie showing

that supports an inference the prosecutor struck juror number 27 based on

race. Our Supreme Court has instructed:

      To establish a prima facie case of purposeful discrimination . . .
      the defendant must show that he is a member of a cognizable
      racial group, that the prosecutor exercised a peremptory
      challenge or challenges to remove from the venire members of
      the defendant’s race;[fn] and that other relevant circumstances
      combine to raise an inference that the prosecutor removed the
      juror(s) for racial reasons.




                                     - 12 -
J-S04030-21


          [fn]In a case decided after Batson, the Supreme Court held that, while
          racial identity between the excluded juror(s) and the defendant might
          help to establish a Batson violation, it was not a necessary requirement.
          Powers v. Ohio, 499 U.S. 400, 416, 111 S.Ct. 1364, 113 L.Ed.2d 411
          (1991).

Commonwealth v. Cook, 952 A.2d 594, 602 (Pa. 2008) (citing Batson, 476

U.S. at 96) (internal alterations omitted).7

       While an inference of discrimination may arise from a pattern of strikes

against minorities or the prosecutor’s questioning and statements during voir

dire, see Commonwealth v. Uderra, 862 A.2d 74, 84 (Pa. 2004), “[t]he use

of a peremptory challenge on a single person of color without more is

insufficient to establish a Batson violation.” Commonwealth v. Simmons,

662 A.2d 621, 631 (Pa. 1995).

       Here, the trial court found no prima facie case of purposeful

discrimination with respect to juror number 27. Nevertheless, for the sake of

making a complete record, the trial court also considered the second and third

prongs of the Batson analysis.

       The second prong of the Batson test, involving the prosecution’s
       obligation to come forward with a race-neutral explanation of the
       challenges once a prima facie case is proven, does not demand an
       explanation that is persuasive, or even plausible. Rather, the
____________________________________________


7  In decisions post-dating Cook, our Supreme Court has continued to
acknowledge that Powers extended the rule in Batson to cases involving a
lack of racial identity between a defendant and venirepersons. See, e.g.,
Commonwealth v. Williams, 86 A.3d 771, 783 (Pa. 2014);
Commonwealth v. Ligons, 971 A.2d 1125, 1142 n. 14 (Pa. 2009) (plurality).
However, because Spain is contending the prosecutor exercised a peremptory
challenge to remove a venireperson of his race, Powers is not implicated in
the instant case.


                                           - 13 -
J-S04030-21


      issue at that stage is the facial validity of the prosecutor’s
      explanation. Unless a discriminatory intent is inherent in the
      prosecutor’s explanation, the reason offered will be deemed race
      neutral.

      If a race-neutral explanation is tendered, the trial court must then
      proceed to the third prong of the test[.] . . . It is at this stage that
      the persuasiveness of the facially-neutral explanation proffered by
      the Commonwealth is relevant.

Commonwealth v. Towles, 106 A.3d 591, 601 (Pa. 2014) (quoting

Commonwealth v. Harris, 817 A.2d 1033, 1043 (Pa. 2002) (internal

citations and quotations omitted) (emphasis in original)).

      Regarding the second prong, the prosecutor advised the trial court the

peremptory strike was not exercised for racial reasons.                Rather, the

Commonwealth was trying to impanel jurors older than Spain and jurors

without children. Juror number 27 was 28 years old, two years younger than

Spain. She had two young children. As the trial court noted, in a prison phone

conversation with his girlfriend, Spain asked his girlfriend to bring their young

child to court so the jurors could see the child.      “The Commonwealth was

concerned that juror number 27 and other individuals with children would be

more sympathetic to Spain because he has a young child.”                Trial Court

Opinion, 11/10/20, at 11 (references to notes of testimony omitted).

      After the Commonwealth tendered its race-neutral explanation, the trial

court proceeded to the third prong of the test, weighing the persuasiveness of

the facially-neutral explanation. The court determined there were no other

circumstances to suggest the Commonwealth removed juror number 27 for


                                      - 14 -
J-S04030-21


racial reasons.   With only one minority juror on the panel, no “pattern of

strikes against minorities” could be established. Id. Moreover, there were no

questions or statements made by the Commonwealth during voir dire to

support a finding that the Commonwealth struck juror number 27 for racial

reasons. Id.

      As our Supreme Court directed in Towles:

      Great deference must be given to the trial court’s finding as to an
      absence of discriminatory intent in peremptory challenges, and
      this finding will not be overturned unless clearly erroneous. Such
      deference is warranted because the trial court is in the position to
      make credibility determinations when viewing the demeanor of
      the prosecutor exercising the peremptory challenges.

Id., 106 A.3d at 602 (citations omitted).

      Again, the trial court determined that Spain failed to establish a prima

facie case of purposeful discrimination with respect to juror number 27.

Further, the court reviewed the Commonwealth’s use of its remaining

peremptory challenges and determined no Batson violation occurred. Trial

Court Opinion, 11/10/20, at 11. Having reviewed the record and the relevant

legal principles, we conclude the trial court’s findings are supported by the

record and are free of legal error. Therefore, Spain has failed to prove the

trial court erred in denying his Batson claim. Spain’s third issue does not

afford him any basis for relief.

      Judgment of sentence affirmed.




                                     - 15 -
J-S04030-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/07/2021




                          - 16 -